              IN THE UNITED STATES DISTRICT COURT
          FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       ASHEVILLE DIVISION
                      1:20-cv-00378-MOC-WCM

CHRISTOPHER R. MOONEY                             )
                                                  )
                   Plaintiff                      )           ORDER
                                                  )
v.                                                )
                                                  )
ADVANCED BUSINESS EQUIPMENT,                      )
                                                  )
                 Defendant.                       )
_________________________________                 )

       This matter is before the Court on a Motion to Strike Plaintiff’s Response

to Answer (the “Motion to Strike,” Doc. 20).

       On December 15, 2020, Plaintiff filed a Complaint against Advanced

Business Equipment alleging violations of Title VII of the Civil Rights Act, 42

U.S.C. § 2000e et seq. Plaintiff also alleged that Defendant violated 29 C.F.R.

§516.5, a record keeping regulation promulgated under the Fair Labor

Standards Act (the “FLSA Recordkeeping Claim”).

       On March 23, 2021, Defendant filed a Partial Motion to Dismiss seeking

dismissal of the FLSA Recordkeeping Claim. Doc. 10. Defendant also filed an

Answer. Doc. 12.

       On April 20, 2021, the Partial Motion to Dismiss was granted by the

District Court, and Plaintiff’s FLSA Recordkeeping claim was dismissed. Doc.

15.



      Case 1:20-cv-00378-MOC-WCM Document 24 Filed 08/10/21 Page 1 of 3
      On June 30, 2021, Plaintiff filed a “Response to Answer” (the “Response,”

Doc. 19) in which Plaintiff “expressly denies” certain portions of Defendant’s

Answer and “objects to…and respectfully requests the court to review the

defendant jury demand in accordance with Rule 39(a)(2)….” Doc. 19 at 1.1

      On July 14, 2021, Defendant filed the Motion to Strike, seeking to strike

the Response.

      The deadline to respond to the Motion to Strike was July 28, 2021. On

August 9, 2021, almost two weeks after expiration of that deadline, Plaintiff

filed an opposition to the Motion to Strike. Doc. 23.

      Rule 7(a)(7) of the Federal Rules of Civil Procedure provides that a reply

to an answer may be filed only when the court has ordered one. Here, the Court

has not ordered or authorized Plaintiff to reply to Defendant’s Answer. See

Laschewitsch v. Lincoln Life and Annuity Distributors, Inc., No. 5:13–CV–

315–BO, 2013 WL 5780433, at *2 (E.D.N.C. Oct. 25, 2013).




1Although Plaintiff objects to Defendant’s jury demand, Plaintiff has not filed a
motion challenging the jury demand.
                                          2

     Case 1:20-cv-00378-MOC-WCM Document 24 Filed 08/10/21 Page 2 of 3
     IT IS THEREFORE ORDERED that the Motion to Strike Plaintiff’s

Response to Answer (Doc. 20) is GRANTED and Plaintiff’s Response to Answer

(Doc. 19) is STRICKEN.



                          Signed: August 10, 2021




                                         3

    Case 1:20-cv-00378-MOC-WCM Document 24 Filed 08/10/21 Page 3 of 3
